Exhibit 10.3
July 18, 2008
PERSONAL & CONFIDENTIAL
Board of Directors
infoGROUP Inc.
Gentlemen:
     I hereby make reference to the letter agreement between myself and
infoGROUP Inc. (f/k/a infoUSA Inc.) (the “Company”) dated July 21, 2006, as
amended by the letter agreement dated July 20, 2007 (as amended, the “Standstill
Agreement”), in which I agreed not to acquire any additional securities of the
Company subject to the terms and conditions set forth therein.
     I am writing to confirm my agreement to extend the “Covered Period,” as
defined in the Standstill Agreement, to include the period from 12:00 a.m. on
July 22, 2008 to and including 11:59 p.m. on July 21, 2009. All other terms of
the Standstill Agreement remain in effect without modification.
     Please return an executed copy of this letter to me to acknowledge your
acceptance.

                  /s/ Vinod Gupta       Vinod Gupta           

ACCEPTED AND AGREED as of the date first written above:
infoGROUP Inc.

                /s/ Bill L. Fairfield       By:   Bill L. Fairfield      Its:  
Chairman, Board of Directors of infoGROUP Inc. (acting on authority of the Board
of Directors of the Company)       

